Citation Nr: 9924947	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a compulsive eating 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the claim as not well-
grounded.  By that same decision, the RO also denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  However, in his Notice of Disagreement and 
Substantive Appeal, the veteran only addressed his compulsive 
eating disorder claim.  Accordingly, that is the only issue 
over which the Board currently has jurisdiction.  See 
38 C.F.R. §§ 20.200-20.202 (1998).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in June 1999, a transcript of 
which is of record.


FINDING OF FACT

There is no competent medical evidence which shows that the 
veteran's obesity is the result of a compulsive eating 
disorder, or that such a disorder was incurred in or 
aggravated by the veteran's period of active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
compulsive eating disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Background.  The veteran's weight was noted to be 221 pounds 
on his June 1980 enlistment examination.  His build was found 
to be heavy and obese, but it was determined that he 
qualified for induction/enlistment into active service.  
However, it was recommended that he pursue diet and exercise.  
At that time the veteran reported no recent gain or loss of 
weight.  His weight was found to be 215 pounds on a 
subsequent service examination conducted in September 1980.  
The veteran was considered to be obese because of body 
proportions, but therapy was not recommended.  Once again, 
the veteran reported no recent gain or loss of weight.  

The service medical records show that the veteran received 
consultation for weight control in February 1982.  It was 
noted that he was getting physical therapy at that time for 
his knee.  The veteran was subsequently examined for obesity 
in September 1982.  At that time, his weight was noted to be 
219 pounds.  It was determined that there was no evidence of 
disease process that was considered to cause the over weight 
condition.  Dietary guidelines were prescribed, with a goal 
of losing 2 pounds per week for a total weight loss of 16 
pounds.  

The veteran's weight was found to be 242 pounds on a June 
1983 service examination.  He was described as heavy, and 
recommendations included weight control.  It is noted that he 
reported no recent gain or loss of weight at the time of the 
June 1983 examination.  

In April 1984, the veteran's weight was noted to be 250 
pounds.  It was stated that he was not within the maximum 
allowable percent body fat, and that his obesity was due to 
dietary indiscretion.  Furthermore, it was determined that he 
did not have any medical condition which would prevent his 
participation in a diet and exercise program.

In January 1985, the veteran's weight was 301 pounds.  It was 
noted that he was placed on a weight control program.  The 
veteran was subsequently referred to the diet clinic later 
that same month with provisional diagnosis of obesity with 
hypertension.  It was noted that the veteran associated his 
weight gain with extended tours on submarines which included 
high caloric foods, and decreased exercise.  Treatment for 
weight problems continued to be noted throughout January and 
February 1985.  

In July 1985, it was noted that review of the veteran's 
records revealed numerous studies had been done to evaluate 
his weight and blood pressure problems.  It was opined that 
the veteran did not have any medical condition that required 
treatment aside from hypertension.  It was also noted that 
the veteran had not shown significant progress toward weight 
reduction since April 1984, and had, in fact, gained 
approximately 70 pounds.  The plan included consideration of 
disqualification due to obesity and lack of progress in 
weight reduction.

In November 1985, the veteran volunteered for treatment at 
the Naval Alcohol Rehabilitation Center, at which time his 
weight was noted to be 337 pounds.  The veteran was noted to 
have reported a history of adolescent obesity and a family 
history of obesity.  Past medical examinations reportedly did 
not show a glandular imbalance.  Physical examination 
results, including neurological examination, supported a 
finding of obesity, but was otherwise within normal limits.  
Mental status examination results were without significant 
evidence of neurosis, psychosis, or organic brain syndromes.  
During the course of therapy, the veteran reportedly 
identified himself as a compulsive overeater.  The final 
diagnoses included morbid exogenous obesity, and 
hypertension, secondary to exogenous obesity.

The veteran's July 1987 examination found his weight to be 
250 pounds.  He was described as obese, but not considered 
disabling.  However, it was recommended that he receive 
weight counseling.  The veteran reported that his health was 
good with the exception of obesity.  He denied any recent 
gain or loss of weight.

On his February 1988 discharge examination, the veteran's 
weight was 360 pounds, and he was described as obese.  At 
that time the veteran reported that his health was good with 
the exception of obesity and an ingrown toenail.  He denied 
any recent gain or loss of weight.

On file is a report of VA examination of the joints that the 
veteran underwent in November 1993.  Diagnoses from this 
examination included extreme obesity with weight of 472 
pounds.  

A subsequent VA examination of the veteran's joints conducted 
in June 1997 found his weight to be approximately 380 pounds.

The veteran submitted his claim of entitlement to service 
connection for a compulsive eating disorder in January 1998.  
In pertinent part, the veteran referenced an October 1985 
diagnosis that resulted in morbid obesity and hypertension.

In an April 1998 rating decision, the RO denied service 
connection for a compulsive eating disorder as not well-
grounded.  The RO found that there was no record of 
compulsive eating disorder showing a chronic disability 
subject to service connection.  Regarding the veteran's in-
service weight problems, the RO found that the service 
medical records showed obesity which existed prior to service 
and continued throughout service.  However, there was no 
evidence of any mental disorder to account for the weight 
problem.

The veteran's Notice of Disagreement was received in April 
1998.  He contended that he would not have been sent to the 
Overeaters Anonymous counseling during service if he did not 
have a compulsive eating disorder.  Further, he contended 
that his other physical problems were the result of his 
eating disorder and excessive obesity.

Private medical records were subsequently added to the record 
which cover a period from May 1994 to March 1998.  These 
records primarily concern treatment for a back disability.  
However, in May 1994 it was noted that the veteran's past 
medical history was significant for hypertension.  Further, 
the veteran reported that he weighed 235 pounds when he 
entered the military, and that during service he was sent to 
a substance abuse camp comparable to Overeaters Anonymous.  
This program did help, but he regained the weight when he 
went back to active duty.  The veteran reported that he was 
discharged from the military because of his weight.  It was 
noted that the veteran's weight had increased since his 
discharge, and that his current weight was 460 pounds.  In a 
January 1998 statement, the veteran's doctor noted that the 
veteran experienced severe obesity "and has been diagnosed 
as having an obsessive compulsive eating disorder."  As a 
result, he had lumbar disc disease, which had been diagnosed 
in 1994.  Additionally, it was noted that the veteran had 
significant degenerative joint disease in both knees which 
the doctor opined was also probably aggravated by the 
veteran's obesity.  Overall, the doctor opined that the 
veteran was unable to work in any way such as to support 
himself and should be considered disabled.  In March 1998, it 
was noted that the veteran's weight was 352 pounds.

Also on file is a March 1998 Notice of Award from the Social 
Security Administration (SSA).  The SSA found that the 
veteran became disabled under SSA rules on January 1, 1998, 
and that he was entitled to monthly disability benefits 
beginning in June 1998.  However, the SSA did not actually 
state what condition disabled the veteran.

In a July 1998 Statement of the Case, the RO confirmed and 
continued the denial of service connection for a compulsive 
eating disorder as not well-grounded.  The RO reiterated that 
the service medical records showed obesity which existed 
prior to service and continued throughout service, but there 
was no evidence of any mental disorder to account for the 
weight problem.  With respect to the post-service medical 
records, the RO found that these records noted findings of 
and treatment for morbid obesity, but did not show an organic 
or psychiatric cause which could be related to military 
service.

In his August 1998 Substantive Appeal, the veteran contended 
that he was a very thin child with no adolescent history of 
obesity.  He stated that he attended a program during service 
where he was taken to an Overeaters Anonymous meeting for 
compulsive overeaters and others with some type of eating 
disorder.  The veteran emphasized that while he was not in a 
hospital, he was treated for an eating disorder.  He also 
contended that the condition got worse after he left the 
program, ultimately leading to his discharge.  Further, he 
stated that he was now totally disabled due to his weight, 
and that it had compounded his other disabilities such as his 
knee disorder and his hypertension.

At the June 1999 personal hearing, the veteran testified that 
he was told by a physician at the Portsmouth Naval Shipyard 
that he had a compulsive eating disorder.  However, the 
veteran later testified that this physician didn't actually 
diagnose a compulsive eating disorder, but only told him what 
a compulsive eating disorder was and that he (the veteran) 
was morbidly obese.  Transcript pp. 6-7.  The veteran also 
described the type of treatment he received for his obesity 
during service, including his November 1985 treatment at the 
Naval Alcohol Rehabilitation Center.  He testified that his 
weight did not become a problem until after he went on 
submarine duty, due to food that was served and his lack of 
opportunity for exercise.  The veteran also testified that he 
did not have problems with obesity prior to his military 
service.  Additionally, he acknowledged that his current 
treating physician did not come out and tell him that he was 
a compulsive overeater.  Rather, the veteran testified that 
he told his physician he was diagnosed with a compulsive 
eating disorder during service, and that the physician just 
went along with that diagnosis.  He stated that his physician 
had mostly been treating the actual weight condition itself.  
Tr. pp. 35-36.  The veteran also testified that his SSA award 
was based upon all of his medical problems, including his 
obesity.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for a compulsive eating 
disorder.

The Board notes that the veteran, as a lay person, is 
competent to testify as to the visible weight problems he has 
endured over the years.  However, the veteran is not 
qualified to render a medical opinion that his obesity is the 
result of a compulsive eating disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (evidence which 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education).  Therefore, competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit at 93; see also Savage v. Gober, 10 
Vet. App. 488 (1997) (where the disability is of the type as 
to which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).

The Board finds that there is no competent medical evidence 
on file, including the service medical records, which 
actually diagnoses the veteran as having compulsive eating 
disorder.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

The veteran acknowledged at his personal hearing that he was 
not actually diagnosed with a compulsive eating disorder 
during service.  Rather, he was told what a compulsive eating 
disorder was and was told that he was morbidly obese.  A lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, this testimony is not entitled to 
probative value in the instant case.  

The veteran also testified that he informed his current 
treating physician that he had been diagnosed with a 
compulsive eating disorder, and that his doctor has proceeded 
on that basis.  There is nothing in the record to suggest the 
physician had access to other treatment records provided by 
the veteran.  Thus the physician's January 1998 statement 
that the veteran experienced severe obesity "and has been 
diagnosed as having an obsessive compulsive eating 
disorder," appears to be based solely upon the history 
provided by the veteran.  As there is no evidence of record 
to support this history, any conclusion based upon it has no 
probative value.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) 
(medical evidence was inadequate where medical opinions were 
general conclusions based on history furnished by appellant 
and on unsupported clinical evidence)).

The Board acknowledges that several entries in the medical 
records on file have found the veteran to be obese.  However, 
there is no competent medical evidence which shows that the 
veteran's obesity is the result of a compulsive eating 
disorder, or that such a disorder was incurred in or 
aggravated by the veteran's period of active duty.  Without 
such evidence, the veteran's claim is not well-grounded and 
must be denied.  See Caluza, 5 Vet. App. at 506.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette 8 Vet. App. at 
79.  In the instant case, the Board finds that the RO has 
advised the veteran of the evidence necessary to well ground 
his claim, and the veteran has not indicated the existence of 
any pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra. 


ORDER

Entitlement to service connection for a compulsive eating 
disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

